           Case 5:19-cr-00535-JFL Document 114 Filed 06/21/21 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

UNITED STATES OF AMERICA            :
                                    :
            v.                      :                        No. 5:19-cr-00535
                                    :
FRANCES EDDINGS (1) and              :
JUDE DENIS (2)                       :
____________________________________

                                           OPINION

         Defendant Frances Eddings’s Motion to Dismiss the Superseding Indictment,
                                 ECF No. 110—DENIED

Joseph F. Leeson, Jr.                                                                  June 21, 2021
United States District Judge

I.     INTRODUCTION

       In this case, Defendants Jude Denis and Frances Eddings are charged with unauthorized

access of a computer, exceeding authorized access of a computer, and conspiracy, in violation of the

Computer Fraud and Abuse Act of 1986 (“CFAA”), 18 U.S.C. § 1030, et seq. The Defendants are

alleged to have attempted to extort a non-profit charitable organization, the Prostate Cancer

Foundation (“PCF”), through the threatened (and actual) release of documents related to PCF which

Defendant Jude Denis unlawfully accessed from a computer server. Defendant Frances Eddings has

moved to dismiss the Superseding Indictment under Federal Rule of Criminal Procedure

12(b)(3)(B) for failure to state an offense, a motion the Government opposes. For the reasons set

forth below, Eddings’s motion to dismiss is denied.

II.    RELEVANT BACKGROUND

       The following is a summary of the facts alleged in the Superseding Indictment (“Sup. Ind.”),

ECF No. 5. On August 11, 2014, Jude Denis was hired on a temporary basis by PCF to help

organize an upcoming fundraising event (“the Gala”). PCF operated out of the offices of the
                                                1
                                             061821
           Case 5:19-cr-00535-JFL Document 114 Filed 06/21/21 Page 2 of 9



Philadelphia-based International Financial Company (“IFC”). 1 As part of her employment with

PCF, Denis was given access to IFC’s email server by way of a link being loaded on her personal

laptop. Approximately six days after beginning her employment with PCF, Denis resigned,

claiming she had been ill-treated by the organization. However, after resigning, Denis realized she

remained able to access IFC’s email server.

       On or around September 20, 2014, Jude Denis signed a statement authorizing Frances

Eddings to act on her behalf “in all manners relating to” the PCF and IFC. Between September 22

and October 1, 2014, Denis, without authorization or permission, used the access she retained to

IFC’s email server to obtain documents related to PCF. Between September 30 and October 7,

2014, Eddings sent multiple emails to representatives of PCF and IFC. In these emails, Eddings

threatened to release the documents unlawfully obtained by Denis from IFC’s server to PFC board

members, sponsors, donors, volunteers, and the media, if PCF did not pay Denis $150,000 for the

mistreatment she allegedly suffered and an additional $37,500 “recovery fee” to Eddings. As

threatened, on October 6 and 7 2014, Eddings sent emails to donors to the PCF Gala as well as

members of the media to which were attached documents unlawfully obtained by Denis from the

IFC email server.

       On or about September 26, 2019, Denis and Eddings were charged by Superseding

Indictment with one count of conspiracy and three counts of unlawful access of a computer, in

violation of 18 U.S.C. §§ 1030(a)(2), (b).

       Eddings now moves to dismiss the Superseding Indictment for failure to state an offense

under Federal Rule of Criminal Procedure 12(b)(3)(B). Her argument for dismissal is grounded on

the Supreme Court’s recent decision in Van Buren v. United States, 141 S. Ct. 1648 (2021). She



1
       Denis was hired by Neil Rodin, who a member of the PCF’s board and an owner of IFC.
                                               2
                                            061821
            Case 5:19-cr-00535-JFL Document 114 Filed 06/21/21 Page 3 of 9



asserts that “[t]he facts alleged in the superseding indictment fall beyond the scope of the CFAA as

interpreted by Van Buren.” Eddings’s Memorandum in Support of her Motion to Dismiss

(“Eddings Mem.”), ECF No. 110, at 3. In particular, Eddings argues as follows:

        In this case, the parties have stipulated that Ms. Denis was given authorized access
        to the IFC email server on August 14, 2014 and that the access continued until
        October 1, 2014 when IFC changed the password. As previously discussed,
        “access,” as defined by Van Buren, “turns on whether a user’s credentials allow
        him to proceed past a computer’s access gate, rather than on other, scope-based
        restrictions.” Thus, under Van Buren, Denis had authorized, “gates up” access from
        August 14, 2014 until October 1, 2014. The parties have stipulated that there were
        no failed log-in attempts made after October 1, 2014, meaning that Denis never
        acted as an “outside hacker” attempting to get “gates down” unauthorized access to
        the IFC server.

        Furthermore, her conduct cannot be characterized as “exceeding authorized access”
        under the definitions set forth in Van Buren because Denis never acted as an
        “internal hacker,” accessing files or folders that she did not already have access to.
        Under Van Buren, her motives in accessing the information are irrelevant. Thus,
        the indictment fails to state a claim as to either Jude Denis or Frances Eddings.

Id. at 6.

        The Government argues that Eddings misconstrues Van Buren’s central holding.

According to the Government,

        [t]he central holding of Van Buren, that the “exceeds authorized access” prong does
        not encompass a person’s improper use of information that the person was
        otherwise entitled to access at the time, has no application to this case. Here, the
        government long ago disclaimed any reliance on that now rejected legal theory. See
        Gov’t Memo. in Supp. of Suppl. Jury Instr. (Docket 90-1), at pp. 5, n.1 and 9-12.
        Likewise, the Supreme Court’s characterization of unauthorized access as applying
        to persons who access a computer without any permission does not affect the legal
        positions in this case. The government has consistently maintained that Denis’ and
        Eddings’ access was “unauthorized” because it took place after Denis terminated
        her employment and without the approval of her former employer. See id. at 5-9,
        11-12 (explaining that the charged intrusions were made after Denis left her
        employment, and arguing that a termination of employment “forfeits any
        authorization to access his or her former employer’s computers that may have
        arisen from the employment relation.”). Thus, the government’s theory of
        prosecution in this case fits comfortably with, and is entirely ratified by, Van Buren.



                                                    3
                                                 061821
            Case 5:19-cr-00535-JFL Document 114 Filed 06/21/21 Page 4 of 9



Government’s Memorandum in Opposition (“Gov’t. Opp’n.”), ECF No. 111, at 6-7. The

Government elaborates by contending that the if the facts alleged in the Superseding Indictment are

proven at trial, they would establish each of the elements of the crime of unlawfully accessing a

protected computer in violation of 18 U.S.C. § 1030(a)(2). Id. at 9. Additionally, the Government

takes issue with Eddings’s attempt to invoke an exception to the “no outside evidence rule” in ruling

on her Rule 12 motion to dismiss, arguing that no such exception has been recognized in the Third

Circuit, and even if one were, the outside “facts” she attempts to bring forward are misrepresented

and not undisputed. See id. at 10-12. Finally, the Government argues against Eddings’s claim that

in Van Buren, the Supreme Court determined that “access” for purposes of § 1030(a)(2) “turns on

whether a user’s credentials allow him to proceed past a computer’s access gate, rather than on other,

scoped-based restrictions.” Id. at 13. It points out that in this quotation from Van Buren, (1) the

Court was discussing a different section of the CFAA (the “password-trafficking” provision), and,

more importantly, (2) the Court was discussing the meaning of “authentication,” not “access.” See

id. at 13-14.

III.    LEGAL STANDARD

        As a general matter, an indictment will be deemed sufficient if it “(1) contains the elements

of the offense intended to be charged, (2) sufficiently apprises the defendant of what he must be

prepared to meet, and (3) allows the defendant to show with accuracy to what extent he may plead a

former acquittal or conviction in the event of a subsequent prosecution.” United States v. Vitillo,

490 F.3d 314, 321 (3d Cir. 2007) (quoting United States v. Rankin, 870 F.2d 109, 112 (3d Cir.

1989)), as amended (Aug. 10, 2007). A defendant can challenge the sufficiency of an indictment

under Federal Rule of Criminal Procedure 12(b)(3)(B)(v) in at least two ways. United States v.

Brennan, 452 F. Supp. 3d 225, 230 (E.D. Pa. 2020). “First, the defendant can assert that

the indictment ‘fails to charge an essential element of the crime.’ Second, he can argue that the
                                                   4
                                                061821
           Case 5:19-cr-00535-JFL Document 114 Filed 06/21/21 Page 5 of 9



‘specific facts alleged . . . fall beyond the scope of the relevant criminal statute, as a matter of

statutory interpretation.’” Id. at 230-31 (quoting United States v. Stock, 728 F.3d 287, 292 (3d Cir.

2013)). As with an indictment that fails to allege an essential element of a crime, an indictment that

alleges facts beyond the scope of the relevant criminal statute—that is, an indictment that alleges

facts which the relevant statute does not criminalize—fails to state an offense, and is insufficient as

a result. See Vitillo, 490 F.3d at 321.

        “A court’s review of a motion to dismiss an indictment ‘is a narrow, limited analysis geared

only towards ensuring that legally deficient charges do not go to a jury.’” Stock, 728 F.3d at 292

n.4 (quoting United States v. Bergrin, 650 F.3d 257, 268 (3d Cir. 2011)). The Court is not

permitted to consider the sufficiency of the government’s evidence, id. (quoting Berrgrin, 650 F.3d

at 265); rather, the “court [must] accept[ ] as true the factual allegations set forth in the indictment.”

Bergrin, 650 F.3d at 265 (quoting United States v. Besmajian, 910 F.2d 1153, 1154 (3d Cir. 1990)).

IV.     DISCUSSION

        Before addressing what if any impact the Supreme Court’s decision in Van Buren has on the

sufficiency of the Superseding Indictment in this matter, it is helpful to begin with the language of

the relevant criminal statute. Counts two through four of the Superseding Indictment charge

violations of 18 U.S.C. § 1030(a)(2). 2 Section 1030(a)(2) creates criminal liability for anyone who

        intentionally accesses a computer without authorization or exceeds authorized
        access, and thereby obtains—

        (A) information contained in a financial record of a financial institution, or of a card
        issuer as defined in section 1602(n) of title 15, or contained in a file of a consumer
        reporting agency on a consumer, as such terms are defined in the Fair Credit
        Reporting Act (15 U.S.C. 1681 et seq.);

        (B) information from any department or agency of the United States; or

2
       Count One of the Superseding Indictment charges conspiracy under the 18 U.S.C. § 1030(b),
which subsection provides that “[w]hoever conspires to commit or attempts to commit an offense
under subsection (a) of this section shall be punished as provided in subsection (c) of this section.”
                                                   5
                                                061821
           Case 5:19-cr-00535-JFL Document 114 Filed 06/21/21 Page 6 of 9




        (C) information from any protected computer; . . . .

The term “exceeds authorized access” means “to access a computer with authorization and to use

such access to obtain or alter information in the computer that the accesser [sic] is not entitled so to

obtain or alter.” 18 U.S.C. § 1030(e)(6).

        In Van Buren v. United States, the Supreme Court addressed whether a former police officer

who ran a license-plate search in a law enforcement computer database in exchange for money

“exceed[ed] [his] authorized access” to obtain information from a protected computer in violation

of § 1030(a)(2). See 141 S. Ct. 1648, 1652 (2021). Taking note of the CFAA’s definition of

“exceeds authorized access,” the Court explained there was no dispute that Van Buren had

“access[ed] a computer with authorization,” and that he “obtain[ed] . . . information in the

computer” when he acquired the license-plate record. Id. at 1654. The key dispute was “whether

Van Buren was ‘entitled so to obtain’ the record.” Id. After examining the arguments for

competing interpretations of this phrase, the Court “agree[d] with Van Buren: The phrase ‘is not

entitled so to obtain’ is best read to refer to information that a person is not entitled to obtain by

using a computer that he is authorized to access.” Id. at 1655 (footnote omitted). The Court

concluded its majority Opinion as follows:

        In sum, an individual “exceeds authorized access” when he accesses a computer
        with authorization but then obtains information located in particular areas of the
        computer—such as files, folders, or databases—that are off limits to him. The
        parties agree that Van Buren accessed the law enforcement database system with
        authorization. The only question is whether Van Buren could use the system to
        retrieve license-plate information. Both sides agree that he could. Van Buren
        accordingly did not “excee[d] authorized access” to the database, as the CFAA
        defines that phrase, even though he obtained information from the database for an
        improper purpose.

Id. at 1662.



                                                    6
                                                 061821
           Case 5:19-cr-00535-JFL Document 114 Filed 06/21/21 Page 7 of 9



       The Government’s theory of prosecution in this case is in no way inconsistent with the

holding of Van Buren, and Eddings’s arguments to the contrary are without merit.

       As an initial matter, Van Buren’s holding rested on the Court’s statutory interpretation of

liability for “exceed[ing] authorized access” under § 1030(a)(2), rather than for accessing a

computer “without authorization.” The Government’s theory here, by contrast, has been that

Denis’s access to the IFC email server was “without authorization” because it took place after Denis

terminated her employment with PFC. See Gov’t. Opp’n. at 6-7; see also Sup. Ind., Count One ¶¶

8-9. Nothing in Van Buren precludes CFAA liability premised on a theory that an individual whose

employment is terminated and who accesses her previous employer’s computer after such

termination accesses that computer “without authorization”—which, as the Government points out,

has broad support in CFAA case law. See Gov’t Opp’n. at 15-16 (collecting cases); see, e.g., LVRC

Holdings LLC v. Brekka, 581 F.3d 1127, 1136 (9th Cir. 2009) (“There is no dispute that if Brekka

accessed LVRC’s information on the LOAD website after he left the company in September 2003,

Brekka would have accessed a protected computer “without authorization” for purposes of the

CFAA.”).

       However, even where the Court in Van Buren discusses the interplay between liability for

access “without authorization” and access that “exceeds authorization,” nothing in the analysis

places the Government’s theory of prosecution here beyond the scope of the statute. In particular,

the Supreme Court agreed with Van Buren that access “without authorization” “protects computers

themselves by targeting so-called outside hackers—those who ‘acces[s] a computer without any

permission at all.’” Van Buren, 141 S. Ct. at 1658 (quotation omitted). The Court went on to state

that “[u]nder Van Buren’s reading, liability under both clauses stems from a gates-up-or-down

inquiry—one either can or cannot access a computer system, and one either can or cannot access


                                                  7
                                               061821
           Case 5:19-cr-00535-JFL Document 114 Filed 06/21/21 Page 8 of 9



certain areas within the system.” Id. at 1658-59. Why this interpretation does not doom the

Government’s theory of prosecution is best explained in the context of Eddings’s arguments.

        According to Eddings, because the parties’ stipulated 3 that Denis had access to IFC’s email

server between August 14, 2014, and October 1, 2014, when the password was changed, under Van

Buren, she had “authorized, ‘gates up’ access” during that period. ECF No. 110 at 5-6. Eddings

argues that there can be no criminal liability under the access “without authorization” clause

because Denis was not an “‘outside hacker’ attempting to get ‘gates down’ unauthorized access to

the IFC server.” Id. at 6. Nor, Eddings argues, was Denis an “‘internal hacker,’ accessing files or

folders that she did not already have access to,” precluding liability under the “exceeds authorized

access” clause. Id.

        However, the Government’s theory of the case is that Denis was akin to an “outside

hacker”—someone “who acces[sed] a computer without any permission at all.” Van Buren, 141 S.

Ct. at 1658. According to the Government, when Denis terminated her employment, she was no

longer a member of or associated in any way with PFC; she was a person outside of or external to

the organization and without permission to access the IFC server. See Gov’t. Mem. at 6-7. In the

Court’s view, the mere fact that she retained possession of a password which allowed her to access

the server post-employment does not, under Van Buren, mean that she necessarily was “authorized”

to access the server. Rather, the issue of whether, after she terminated her employment, Denis

remained authorized to access the IFC server is properly a question of fact for determination by a

jury.

        The argument that mere possession of the means of access of a computer system in the form

of a password necessarily equates to authorization to access that computer system is incompatible


3
       The Court leaves aside the fact that Eddings asks the Court to consider facts and evidence
outside the four corners of the Superseding Indictment.
                                                  8
                                               061821
           Case 5:19-cr-00535-JFL Document 114 Filed 06/21/21 Page 9 of 9



with common sense as embodied in the “password-trafficking” provision of the CFAA. This

provision makes it unlawful to traffic in a password “through which a computer may be accessed

without authorization.” 18 U.S.C. § 1030(a)(6). The Court agrees with the Government that if it is

a crime to provide someone with a password by which they will be able to access a computer

“without authorization,” it necessarily follows that the mere possession of a password does not

render any subsequent access “authorized.” See Gov’t. Opp’n. at 14-15.

V.     CONCLUSION

       For the reasons set forth above, the facts alleged in the Superseding Indictment do not fall

beyond the scope of the CFAA as interpreted and applied by the Supreme Court in Van Buren v.

United States. Frances Eddings’s motion to dismiss the Superseding Indictment as insufficient on

this basis is therefore denied.

       A separate Order follows this Opinion.




                                                            BY THE COURT:


                                                            /s/ Joseph F. Leeson, Jr.
                                                            JOSEPH F. LEESON, JR.
                                                            United States District Judge




                                                   9
                                                061821
